Exhibit 10.24.2
BHC Interim Funding III, L.P.
444 Madison Avenue, 25th Floor
New York, New York 10022
July 21, 2009
DRI CORPORATION
13760 Noel Road, Suite 830
Dallas, Texas 75240
Gentlemen:
     Reference is made to the Loan and Security Agreement, dated as of June 30,
2008 (as amended, modified or supplemented from time to time, the “Loan
Agreement”), by and among DIGITAL RECORDERS, INC., a North Carolina corporation
(“Digital”), TWINVISION OF NORTH AMERICA, INC., a North Carolina corporation
(“TwinVision” and, together with Digital, the “Borrowers”), DRI CORPORATION, a
North Carolina corporation (“Guarantor” and, together with the Borrowers, the
“Loan Parties”) and BHC INTERIM FUNDING III, L.P., a Delaware limited
partnership (“Lender”). Terms which are capitalized in this letter and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.
     As a condition to the Lender entering into the Loan Agreement, Mobitec AB
and Lender entered into that certain Quota Pledge Agreement, dated as of
August 18, 2008 (the “Brazil Pledge”), pursuant to which, Mobitec AB pledged its
shares in Mobitec Brazil to the Lender.
     The Loan Parties have advised the Lender that Mobitec AB intends to acquire
through a subsidiary thereof, the remaining 50% of the equity interest (the
“Demore Shares”) currently held by Roberto Juventino Demore and Lorena Giusti
Demore (collectively, the “Demores”) in Mobitec Brazil as described in that
certain Memorandum from Barbosa, Mussnich & Aragao, dated as of July 14, 2009
(the “Memorandum”), attached hereto as Exhibit A. According to the Memorandum,
certain transactions (the “Transactions”) will take place in order to effect the
purchase of the Demore Shares.
     The Loan Parties acknowledge that the Transactions will result in the
occurrence of certain Events of Default (the “Transaction Defaults”) and have
requested that Lender consent to the Transactions and waive the Transaction
Defaults. Lender hereby consents to the Transactions and waives the Transaction
Defaults. The Loan Parties and Lender hereby agree to enter into such amendments
to the Loan Agreement, the Brazil Pledge and the other Loan Documents, as the
Lender may reasonably require in connection with the Transactions (such
amendments to be in form and substance reasonably satisfactory to the Lender) no
later than July 31, 2009. The failure to enter into such amendments by such
date, shall be deemed to be an Event of Default under the Loan Agreement and
shall entitle the Lender to exercise rights and remedies set forth therein.
     The Loan Parties represent and warrant that after giving effect to this
letter agreement (i) the representations and warranties contained in the Loan
Agreement (other than such representations and warranties that are not true and
correct solely as a result of the Transactions)

 



--------------------------------------------------------------------------------



 



are true and correct in all material respects on and as of the date hereof as if
such representations and warranties had been made on and as of the date hereof
(except to the extent that any such representations and warranties specifically
relate to an earlier date) and (ii) no Event of Default or Default (other than
the Transaction Defaults) will have occurred and be continuing on and as of the
date hereof.
     This letter agreement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together, shall constitute
one and the same instrument.
     This letter agreement shall become effective when Lender shall have
received executed counterparts of this letter agreement which, when taken
together, bear the signatures of Lender and the Loan Parties.
     This letter agreement shall not be construed as extending to any other
matter, similar or dissimilar, or entitling the Loan Parties to any future
consents or waivers regarding similar matters or otherwise.
     Except as otherwise provided herein, this letter does not constitute a
waiver or modification of any provision of the Loan Agreement or a waiver of any
Default or Event of Default, whether or not known to Lender. All terms of the
Loan Agreement remain in full force and effect.
     If the foregoing accurately sets forth the Loan Parties’ understanding of
the agreement between Lender and the Loan Parties with respect to the subject
matter contained herein, and is acceptable to the Loan Parties, the Loan Parties
should sign below to so indicate. This letter agreement shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York.
[Signatures on following page]

 



--------------------------------------------------------------------------------



 



              Very truly yours,     BHC INTERIM FUNDING III, L.P.,
 
       
 
  By:   BHC Interim Funding Management III, L.P.,
 
      its General Partner
 
  By:   BHC Investors III, L.L.C.,
 
      its Managing Member
 
  By:   GHH Holdings III, L.L.C.

                  By:   /s/ Gerald H. Houghton         Name:   Gerald H.
Houghton        Title:   Managing Member     

Read and Agreed to:

          DIGITAL RECORDERS, INC.        
 
    By:
Name:  
/s/ David L. Turney
 
David L. Turney
    Title:  
CEO, President
       
 
    TWINVISION OF NORTH AMERICA, INC.        
 
    By:  
/s/ David L. Turney
       
 
    Name:  
David L. Turney
    Title:  
CEO, President
       
 
    DRI CORPORATION        
 
    By:  
/s/ David L. Turney
       
 
    Name:  
David L. Turney
    Title:  
CEO, President
   

Signature Page to Letter Agreement (Brazil Share Purchase)

 